Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                      Continued Examination Under 37 CFR 1.1141.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/17/2021 has been entered.
2.	This Office Action is in response to the Applicant's communication filed on 11/17/2021. In virtue of this communication, claims 27, 28, 32, 33, 36, 37, 41, 43 have been amended. Claims 27 – 33, 36 – 43, and 47 – 51 are currently pending in the instant application.
Response to Argument
3.	Applicant’s arguments with respect to claims 27 – 33, 36 – 43, and 47 – 51 have been considered but are moot in view of new ground of rejection. Notes that the identity is an IP address of an RSU, which is provided by a V2X ProSe function to the V2X UE when the V2X UE within a certain geographical area. Thus, the reference of Cavalcauti is still obviously teaches the identity of the local server (see reject below).

  
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 27, 28, 30, 32, 36, 37, 39, 41, 43, and 47 – 51 are rejected under 35 U.S.C. 103 as being unpatentable over Cavalcauti et al. (hereinafter “Cavalcauti”) (Pub # US 2018/0206089 A1).
Regarding claims 27 and 36, Cavalcauti discloses a method, comprising: 
receiving, by a user equipment (i.e., a V2X UE 110 in Fig. 2), an identity (i.e., IP address) of a local server (i.e., a device 210 in Fig.2 as an RSU) configured to provide, in a serving public land mobile network (i.e., PLMN B), information regarding a vehicle-based service, when the user equipment enters a region of the serving public land mobile network (see [0061], [0066], [0067], [0070] for a V2X ProSe function provides a list of available services and initial configuration information to the V2X UE 110 (i.e., the V2X service application 250 obtains the service configuration information (e.g., PSID, IP address), wherein the configuration information include a mapping of eNB identifiers to RSU server IP addresses and corresponding service identifiers (e.g., PSID) within a certain geographical area relevant to the V2X UE 110); and 
discovering, by the user equipment, the local server based on the received identity (see [0027] for the V2X UE discovers and get authorization for V2X services from the RSU, see [0062] for V2X service application of the V2X UE uses the V2X 
Cavalcauti teaches wherein the identity is received in response to at least one of: 
requesting, from a home network, access to the local server and/or to the vehicle-based service, when the user equipment enters the region of the serving public land mobile network; in response to the requesting, the indication of the identity of the local server is received when the subscription information for the user equipment indicates that the user equipment is allowed to access the vehicle-based service; and requesting, from the local server, access to the local server; in response to the requesting, receiving access to the local server when the subscription information for the user equipment indicates that the user equipment is allowed to access the local server including the vehicle-based service (see [0046] for an LTE-PC6 interface is between ProSe functions in different PLMNs or between the ProSe function in the HPLMN and the ProSe function in a local PLMN (ProSe Direct Discovery), and with ProSe Direct Discovery this LTE-PC6 interface is used for HPLMN control of ProSe service authorization, the LTE-PC6 interface is used to authorize ProSe Direct Discovery request, and see [0041], [0042] for the LTE-PC4a interface 236 is used to provide subscription information to the V2X ProSe function in order to authorize access for ProSe Direct Discovery and ProSe Direct Communication on a per PLMN basis). Thus, it is obviously teaches that requesting access to the local server is authorized based on the subscription information of the user equipment in order to allow the UE access to the local server with V2X service. Notes that the V2X ProSe function provides 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to have the identity is received in response to request access to the local server when the subscription information for the user equipment indicates that the user equipment is allowed to access the vehicle-based service when the subscription information for the user equipment indicates that the user equipment is allowed to access the vehicle-based service such that enable an RSU to host V2X safety IP services for providing seamless connectivity to V2X services, as suggested by Cavalcauti (see Cavalcauti, [0029]).
	Regarding claims 28 and 37, Cavalcauti discloses wherein the identiy identifies the local server from at least another local server, wherein the local server is configured to support the region of the serving public land mobile network, and wherein the at least one other local server is configured to support at least one other region of the serving public land mobile network (see Fig. 2 for ProSe Function support PLMN A, and another ProSe Function support PLMN B).
	Regarding claims 30 and 39, Cavalcauti discloses wherein the local server comprises a vehicle-to-everything local server (i.e., V2X ProSe Function 242 in Fig. 2) configured to provide at least user service description information (i.e., service configuration information) for the vehicle-based service (see [0060] – [0063], [0066]).
	Regarding claims 32 and 41, Cavalcauti discloses wherein the identiy is carried by a system information block transmitted by a base station (i.e., eNB) in the serving 
Regarding claim 43, Cavalcauti discloses wherein the I identiy is in a common format (see [0040], [0043], [0061], [0062], [0066], [0069] – [0074]) accessible by other apparatus in other serving public land mobile networks (see Fig. 1, Fig. 2 for other vehicles UEs and other PLMN).
Regarding claim 47, Cavalcauti discloses wherein the request to access the local server causes the home network to retrieve subscription information from a home subscriber server (see HSS 232 in Fig. 2, and see [0041] – [0042]).
Regarding claim 48, Cavalcauti discloses wherein the request to access the local server causes the home network to send domain name service query to a domain name server (i.e., ITS server) and receive local server address (i.e., mapping eNB ID to RSU server IP address and service ID) from the domain name server (see [0054], [0056], [0066], [0070]).
Regarding claim 49, Cavalcauti discloses wherein the request to access the local server causes the local server to send request for local vehicle-to-everything access to home network and receive response from the home network (see [0041] – [0042], [0046], [0060] – [0063], [0066]).
Regarding claim 50, Cavalcauti discloses wherein the home network comprises a home vehicle-to- everything control function (see Fig. 2, [0041] – [0046] for HPLMN control V2X ProSe function).
.
6.	Claims 29, 31, 33, 38, 40, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Cavalcauti et al. (hereinafter “Cavalcauti”) (Pub # US 2018/0206089 A1) as applied to claims 27 and 36 above, in view of Kim et al. (hereinafter “Kim”) (Pub # US 2019/0104386 A1).
Regarding claims 29 and 38, Cavalcauti discloses wherein the local server is configured to provide information regarding the vehicle-based service via a broadcast message in the serving public land mobile network associated with the local server (see [0062], [0065], [0071], [0084], [0090] for broadcast message, and see [0061], [0070] for a list of available services corresponding service identifiers (e.g., PSID)).
Cavalcauti does not disclose specifically a multimedia broadcast multicast services session.
In an analogous art, Kim discloses a multimedia broadcast multicast services session (see Kim, Fig. 10, [0031], [0122] for UEs obtain necessary information for MBMS reception of V2X messages for V2V or V2P services).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Cavalcauti, and have a multimedia broadcast multicast services session, as taught by Kim, thereby provides broadcasting V2X messages in a suitable area such that satisfy the latency requirements of the V2X message transmission, as discussed by Kim (see Kim, [0127]).

Regarding claims 33 and 42, Cavalcauti in view of Kim disclose wherein the indication is carried by a multicast control channel, a multimedia broadcast multicast services control channel, a single cell multimedia broadcast multicast services control channel, and/or a multicast traffic channel (see Cavalcauti, [0074] for broadcast channel, and see Kim, Fig. 9, Fig. 10, [0122], for the UE obtains necessary information for MBMS reception of V2X messages for V2V or V2P services). The motivation would provide broadcasting V2X messages in a suitable area such that satisfy the latency requirements of the V2X message transmission, as discussed by Kim (see Kim, [0127]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is 2018/0159935 (Cavalcauti et al.) which also discloses enhanced ProSe protocols for V2X communication.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645